DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-12 in the reply filed on 9/8/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalton (6,120,390) in view of Horikawa (2018/0282456).  Claim 11, Dalton discloses a golf ball comprising a core of one or more layers and a cover. The core is made from a rubber composition comprising a polybutadiene (applicant’s a) and a reinforcing material that includes homopolymer, copolymers, terpolymers, etc. (abstract). The terpolymers include acrylonitrile, butadiene and styrene; polystyrene modified with rubber or olefin rubber (col. 6, lines 44-46).  Dalton does not disclose the claimed terpolymer or multi-component copolymer. Horikawa teaches a composition comprising a rubber (applicant’s a) and a multi-component copolymer (applicant’s b) comprising a conjugated diene units (butadiene), olefin units (ethylene), and aromatic units (styrene) (abstract, [0044]).  The content of the conjugated diene (butadiene) within the multi-component copolymer is 1 to 50 mol % [0038]. The composition further includes organic peroxide (applicant’s c) (Dalton: col. 8, lines 10-16).  One of ordinary skill in the art would have modified the core composition of Dalton with the multi-component copolymer of Horikawa for enhanced durability and crack resistance [0013]. Claim 12, since the composition taught by Dalton in view of Horikawa is identical to applicant’s the properties including hardness will be identical.  Claims 13-14, component (a) is a polybutadiene (Dalton: abstract).  Claim 15, Horikawa teaches the conjugated diene (butadiene) within the multi-component copolymer is from 1 to 50 mol % [0038].  Claim 16, non-conjugated diene (olefin) within the multi-component copolymer is from 40 to 85 mol % [0040].  Claim 17, the aromatic vinyl units within the multi-component copolymer is from 10 to 30 mol % [0042].  Claim 18, Horikawa teaches the multi-component copolymer is polymerized with gadolinium metallocene complex catalyst [0211].  Claim 19, Dalton discloses the composition further comprises zinc diacrylate (col. 7, lines 40-43).  Claim 20, Dalton discloses reinforcing material (b) is present in the amount of 1 to 40% (col. 7, lines 3-5).  One of ordinary skill in the art would have modified the core composition of Dalton with the multi-component copolymer of Horikawa for enhanced durability and crack resistance [0013].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



September 23, 2022